Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 05/09/2022.
	Currently, claims 26-27, 29-30, 32-42 and 44-49 are pending with previously pending claims having been cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 and separately 46 (as well as claims 33-37 and 47-49 by dependence thereon) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “the first layer of the transistor structure” and “the first layer of the peripheral structure” in line 10.  The office notes that neither of these parts are formally introduced as such and thus formally lack antecedent basis.  The office here would likely not mind the slang term of using the “of” to indicate a sub-part of the transistor included therein, and a sub-part of the peripheral structure included therein.  However in this instance where the applicant is beginning to seemingly try to use the parts as distinct parts, when they are actually just one part.  The office notes here the use of these terms makes it appear as if they are to be formally separate parts/distinct parts when the claim is in fact introducing them as all the same part:  simply “the first layer”.  This issue is now becoming more notable as the independent claim is now using one of the unintroduced terms as well, along with a new independent claim.  If the applicant wants to introduce regions of the first layer, or wants to introduce two formally separate parts that are to be made of the same material, or from the same parent material, etc. then they may do so.  For now however the office will have to insist on these terms being formally introduced as distinct parts or else just have them referred to as the same part, so as not to cause unnecessary claim construction confusion leading to the situation where the claim might be interpreted as 1.  The parts needing to be the same part or 2.  The parts needing to be separate, distinct parts, as is here found to be the case.  As one of skill in the art cannot be reasonably certain of the claim’s intended scope the office will hold the claim as indefinite pending review.  For now the office will adopt the broader of the two interpretations, the “1” above, for the purposes of examination.  
The office notes that although the parent claim 26 is not here formally rejected for use of similar language in line 10, the office does recommend going ahead and making that amended similarly to ensure that the phrases are appropriately introduced throughout so as to avoid any problems that might arise later in prosecution over the same sort of situation arising accidentally.  

Claim 46 recites “the first layer of the transistor structure” and “the first layer of the peripheral structure” in line 10.  The office notes that neither of these parts are formally introduced as such and thus formally lack antecedent basis.  The office here would likely not mind the slang term of using the “of” to indicate a sub-part of the transistor included therein, and a sub-part of the peripheral structure included therein.  However in this instance the use of these terms make it appear as if they are to be formally separate parts/distinct parts when the claim is in fact introducing them as all the same part:  simply “the first layer”.  If the applicant wants to introduce regions of the first layer, or wants to introduce two formally separate parts that are to be made of the same material, or from the same parent material, etc. then they may do so.  For now however the office will have to insist on these terms being formally introduced as distinct parts or else just have them referred to as the same part, so as not to cause unnecessary claim construction confusion leading to the situation where the claim might be interpreted as 1.  The parts needing to be the same part or 2.  The parts needing to be separate, distinct parts, as is here found to be the case.  As one of skill in the art cannot be reasonably certain of the claim’s intended scope the office will hold the claim as indefinite pending review.  For now the office will adopt the broader of the two interpretations, the “1” above, for the purposes of examination.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26, 27, 30, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” K. Chen “Enhancement-mode AlGaN/GaN HEMT and MIS-HEMT technology” Phys. Status Solidi A 208, No. 2, 10/20/2010 pp. 434-438, the office notes that the applicant may want to obtain a color copy if the black and white copy is not that legible as some parts of the drawing is color coded) in view of Kotani et al. (“Kotani” Kotani, J. “Suppression of gate leakage current in in-situ grown AlN/InAlN/AlN/GaN heterostructures based on the control of internal polarization fields” J. of App. Phys. 121 115704 03/20/2017).  
As to claim 26, Chen shows a device, under one designation of parts, comprising: 
transistor structure (see the middle transistor out in the left hand peripheral devices region in Fig. 10 with a S/G/D which has a transistor to its left and some diodes to its right), comprising: 
a first layer comprising a first group III-nitride (III-N) material (see GaN channel layer with 2DEG made therein in Fig. 10); 
a polarization charge inducing layer above the first layer (note the layer inducing the 2DEG for the specific transistor noted above which is made of AlGaN, note below about the polarization charge induction), the polarization charge inducing layer comprising a second III-N material; 
a gate electrode (see the G gate schottky metal acting as gate electrode for the transistor noted above) above the polarization charge inducing layer; and 
a source structure and a drain structure on opposite sides of the gate electrode (see a source and drain ohmic metal layer parts on each side of the transistor noted above on opposite sides of the G part for the normal designation of parts here; the office notes for a slightly modified designation of parts for claim 35 in specific below the office will designate the source and drain regions down in the barrier and channel materials down below the ohmic contact parts of the source and drain as parts of these overall source and drain “structures”); 
a peripheral structure adjacent to the transistor structure, wherein the peripheral structure comprises the first layer, but lacks the polarization charge inducing layer (note the periphery structure is here designated as parts of the channel layer that are under the planar isolation structures that are on the right and left sides of the AlGaN material which is itself directly located over where the 2DEG is induced; note in the alternate, and for claims like claim 32 below,  the office can adopt different designations of parts which include those parts of the channel layer but also include additional parts of the device, such as the channel material of GaN which is under the leftmost transistor and the channel material of GaN which is under the diode structure that is located to the right of the main transistor discussed above; note finally that under the above available designations of parts for these peripheral structure they will lack the polarization charge inducing layer);  
an insulating layer above the peripheral structure and the transistor structure (see the Si3N4 layer over the peripheral structure and the transistor structure), wherein the insulating layer comprises a first dielectric material (note that this is made of Si3N4); and 
a metallization structure (note the schottky metal for the source and drain overall structures in the transistor noted above) coupled to the transistor structure and extending above the peripheral structure (note these are coupled to the transistor structure as a whole and extend above the peripheral structure noted above).  

The office notes that for this reference, and for all references in this action which involve this phenomena, the office will be understanding the normal 2DEG GaN/AlGaN interface as inherently a junction where the AlGaN, due to its Al concentration and the polarization effects, in the context of these references, or in the alternative are a main species that are immediately envisaged by one of skill in the art reading the reference in context.  See second paragraph of Lee et al. (“Lee” Lee, K. “Optimal III-nitride HEMTs – From Materials and Device Design to Compact model of the 2DEG charge density” Proc. Of SPIE Vol. 10104, 02/2017 pp. 1010418-1 through 1010418-16) discussing this in the Introduction section.  From said discussion “Even in the absence of external doping, GaN-based heterostructures provide high polarization-induced carrier concentration and high carrier velocities.  Taking AlxGa1xN/GaN heterojunction as an example, the spontaneous and piezoelectric polarizations result in a 2DEG with a high carrier concentration on the GaN side of the heterojunction”.  

However, Chen fails to show a cap on the first layer of the peripheral structure, wherein the cap comprises an amorphous material, and wherein the cap has a thickness greater than a total thickness of the polarization charge inducing layer, such that the insulating layer is above the cap.  

Kotani shows using amorphous capping material (see proposal to use 7 nm of AlN that is amorphous in GaN based devices in the abstract and as further discussed in section B on page 115704-3 first and second main paragraphs for a specific embodiment).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the specific amorphous material type as taught by Kotani to have made a 7 nm cap layer for the barrier material in Chen with the motivation of it coming recommended as a promising capping candidate for GaN based devices (see abstract in Kotani recommending the layer type’s use in GaN based devices and hoping to achieve low gate leakage).  The office notes here further that the cap has a thickness of 7 nm which is greater than a total thickness of the polarization charge inducing layer of 0 nm where the planar isolation is present.  The office notes that after the above noted combination of references the cap will be on the first layer, even over in the peripheral, and the insulating layer will be located above the cap layer which itself will be just above the barrier material.  

The office notes that the above grounds of rejection has to be made here to address a 0 total thickness embodiment which is formally contained in the claims actual scope at present, but even if it was amended to be non-zero then the alternate grounds of rejection below using Chakroun NPL, or some other reference for a somewhat thin barrier layer, would be used.  


As to claim 27, Chen as modified by Kotani above, shows a device wherein a thickness of the first layer in the transistor structure is equal to a thickness of the first layer in the peripheral structure (see the thicknesses of the channel layer seeming to be exactly straight across, although the office here can alternately just designate a small non-total thickness of each to compare against each other).  

As to claim 30, Chen as modified by Kotani above shows the cap material comprising a first dielectric material (note the cap layer/planar isolation layer being amorphous AlN after the combination performed above) and the insulating layer comprises a second dielectric material (see Si3N4 being used as the insulating layer in the designations made above in Chen).  

As to claim 38, Chen as modified by Kotani above, shows a device wherein the metallization structure is coupled to a source contact or a drain contact of the transistor structure (see the ohmic metal of the source and drain contacting the schottky metal thereover in Chen).  

As to claim 39, Chen as modified by Kotani above, shows a device wherein the first III-N material comprises binary gallium nitride (GaN) (see the GaN channel material noted above) and the second III-N material comprises aluminum (see AlGaN material noted above).  


Claims 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” K. Chen “Enhancement-mode AlGaN/GaN HEMT and MIS-HEMT technology” Phys. Status Solidi A 208, No. 2, 10/20/2010 pp. 434-438, the office notes that the applicant may want to obtain a color copy if the black and white copy is not that legible as some parts of the drawing is color coded) in view of Bakeroot et al. (“Bakeroot” Bakeroot, B. “On the origin of the two-dimensional electron gas at AlGaN/GaN heterojunctions and its influence on recessed-gate metal-insulator-semiconductor high electron mobility transistors” Jour. Of App. Phys. 116 published 10/07/2014 pp. 134506-1 through 134506-10).  
As to claim 26, Chen shows a device, under one designation of parts, comprising: 
transistor structure (see the middle transistor out in the left hand peripheral devices region in Fig. 10 with a S/G/D which has a transistor to its left and some diodes to its right), comprising: 
a first layer comprising a first group III-nitride (III-N) material (see GaN channel layer with 2DEG made therein in Fig. 10); 
a polarization charge inducing layer above the first layer (note the layer inducing the 2DEG for the specific transistor noted above which is made of AlGaN, note below about the polarization charge induction), the polarization charge inducing layer comprising a second III-N material; 
a gate electrode (see the G gate schottky metal acting as gate electrode for the transistor noted above) above the polarization charge inducing layer; and 
a source structure and a drain structure on opposite sides of the gate electrode (see a source and drain ohmic metal layer parts on each side of the transistor noted above on opposite sides of the G part for the normal designation of parts here); 
a peripheral structure adjacent to the transistor structure, wherein the peripheral structure comprises the first layer, but lacks the polarization charge inducing layer (note the periphery structure is here designated as parts of the channel layer that are under the planar isolation structures that are on the right and left sides of the AlGaN material which is itself directly located over where the 2DEG is induced; note in the alternate; note finally that under the above available designations of parts for these peripheral structure they will lack the polarization charge inducing layer);  
an insulating layer above the peripheral structure and the transistor structure (see the Si3N4 layer over the peripheral structure and the transistor structure), wherein the insulating layer comprises a first dielectric material (note that this is made of Si3N4); and 
a metallization structure (note the schottky metal for the source and drain overall structures in the transistor noted above) coupled to the transistor structure and extending above the peripheral structure (note these are coupled to the transistor structure as a whole and extend above the peripheral structure noted above).  

The office notes that for this reference, and for all references in this action which involve this phenomena, the office will be understanding the normal 2DEG GaN/AlGaN interface as inherently a junction where the AlGaN, due to its Al concentration and the polarization effects, in the context of these references, or in the alternative are a main species that are immediately envisaged by one of skill in the art reading the reference in context.  See second paragraph of Lee et al. (“Lee” Lee, K. “Optimal III-nitride HEMTs – From Materials and Device Design to Compact model of the 2DEG charge density” Proc. Of SPIE Vol. 10104, 02/2017 pp. 1010418-1 through 1010418-16) discussing this in the Introduction section.  From said discussion “Even in the absence of external doping, GaN-based heterostructures provide high polarization-induced carrier concentration and high carrier velocities.  Taking AlxGa1xN/GaN heterojunction as an example, the spontaneous and piezoelectric polarizations result in a 2DEG with a high carrier concentration on the GaN side of the heterojunction”.  

However, Chen fails to show a cap on the first layer of the peripheral structure, wherein the cap comprises an amorphous material, and wherein the cap has a thickness greater than a total thickness of the polarization charge inducing layer, such that the insulating layer is above the cap.  

Bakeroot shows using amorphous dielectric material for a dielectric above AlGaN/GaN heterostructures (see proposal and related simulation and generic testing to use an SiN layer with a-SiN in AlGaN/GaN based heterojunction device environments in the second to last paragraph of page 6).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the specific amorphous SiN material type layer as taught by Bakeroot to have made a thin cap layer for the barrier/polarization charge inducing layer in Chen with the motivation of the suggestions of a high quality specific dielectric type for passivation use and also as it comes as a generally high quality dielectric (see that it is a high-quality layer and should help to passivate the AlGaN while making a good interface although there may still be some issues with the interface remaining, see second to last paragraph of page 6).  The office notes that after the combination above the cap has a thickness (see a small thickness of a-SiN brought in on the barrier/polarization charge inducing layer) greater than a total thickness of the polarization charge inducing layer (note the 0 nm total thickness of the barrier/polarization charge inducing layer where the planar isolation is), such that the insulating layer is above the cap (note there is still the main generic Si3N4 layer above the newly brought in a-SiN layer).  

As to claim 29, Chen as modified by Bakeroot above, already show the device being one wherein the cap comprises a dielectric material, and the insulating layer also comprises the dielectric material (here note that the cap as brought in from Bakeroot includes SiN and the insulating layer in Chen as the primary reference as the parts are designated above also includes SiN).  


Claims 32, 34, 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” K. Chen “Enhancement-mode AlGaN/GaN HEMT and MIS-HEMT technology” Phys. Status Solidi A 208, No. 2, 10/20/2010 pp. 434-438, the office notes that the applicant may want to obtain a color copy if the black and white copy is not that legible as some parts of the drawing is color coded) in view of Kotani et al. (“Kotani” Kotani, J. “Suppression of gate leakage current in in-situ grown AlN/InAlN/AlN/GaN heterostructures based on the control of internal polarization fields” J. of App. Phys. 121 115704 03/20/2017), as applied to claim 26 above, and further in view of Boles et al. (“Boles” US 2017/0301781 dated 07/29/2016).  
As to claim 32, Chen as modified by Kotani above shows the device as related above, but fails to show the device further comprising an isolation material between the first layer of the transistor structure and the first layer of the peripheral structure (that is Chen doesn’t show the planar isolation or another dedicated isolation material being directly between parts of the channel layer, as it is above it, and here the office will just go ahead and treat the limitation as not shown though it might could be said to be addressed under a broad interpretation), wherein the cap is over a portion of the isolation material (note the cap brought in during the combination above will be directly above the barrier layer but will be “over” other parts if the device is turned on its side 40 degrees to either right or left).   

Boles shows additional isolation regions for down in the channel material itself on the outskirts of the device dividing the channel material into the part in the main transistor and other parts of the same layer beyond the isolation regions down in the channel (see the regions 115 in Fig. 1A being additional isolation material down in channel material 114 in [0061] and [0069]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have made the additional isolation regions as taught by Boles down in the channel region of Chen, as previously modified by Kotani above, with the motivation of helping to still further prevent outflow of leakage current to adjacent regions around the HEMT (see preventing leakage current outflow in [0069]).  

The office notes that once the Chen device, as previously modified by Kotani above, is modified by the Boles reference then the office will designate the newly brought in isolation material from Boles as the isolation material between the first layer of the transistor structure (the channel layer of Chen under the main transistor) and the first layer of the peripheral structure (note that in the alternate designation of parts for this claim discussed above the office designated the “first layer of the peripheral structure” as including the parts of the channel layer being out beyond the far left and right sides of the main transistor designated above where the channel layer runs under the far left transistor and the diode structure to the right of the main transistor, and the office will then note that these new isolation material regions will split them off from the main channel region under the main transistor’s region), and further the office notes here that the cap layer (the one brought in from Kotani over the barrier layer) will be over the isolations brought in from Boles, at the least if the device is turned 40 degrees right or left.   

As to claim 34, Chen as modified by Kotani and Boles above show the device above wherein the cap comprises a first dielectric material, and the isolation material comprises a second dielectric material (note the material that the cap layer designated above in Chen, as modified by Kotani above is AlN and note that the isolation material in the combination brought in from Boles is an oxide).   

As to claim 35, Chen as modified by Kotani and Boles above show the device above wherein the cap and the isolation material are in contact with the source structure or the drain structure (note that under the slightly alternate modified designations of parts above the source and drain structures includes the source and drain ohmic structures as well as the parts of the barrier layer and channel layer that act as part of the overall source and drain structures for the main transistor device, and under these designations of parts then the lower parts of the source structure overall down in the channel material will contact the isolation material brought in from Boles directly, and the cap brought in from Kotani above will contact the source and drain on either side of the barrier layer upon which the cap is made).   

As to claim 37, Chen as modified by Kotani and Boles above show the device noted above wherein the polarization charge inducing layer (the AlGaN layer in Chen) is also above the isolation material (note that the AlGaN layer in Chen is at a higher level than the isolation material brought in from Boles in the combination above which is down in the channel GaN material).  


Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” K. Chen “Enhancement-mode AlGaN/GaN HEMT and MIS-HEMT technology” Phys. Status Solidi A 208, No. 2, 10/20/2010 pp. 434-438, the office notes that the applicant may want to obtain a color copy if the black and white copy is not that legible as some parts of the drawing is color coded) in view of Kotani et al. (“Kotani” Kotani, J. “Suppression of gate leakage current in in-situ grown AlN/InAlN/AlN/GaN heterostructures based on the control of internal polarization fields” J. of App. Phys. 121 115704 03/20/2017) and further in view of Boles et al. (“Boles” US 2017/0301781 dated 07/29/2016) as applied to claim 32 above, and finally in view of Chen et al. (“Chen Applied Physics publication” Chen, C-H “High transconductance self-aligned AlGaN/GaN modulation-doped field-effect transistor with regrown ohmic contacts” App. Phys. Lett. 73 3147 23/11/1998 pp. 3147-3149) and with Chen (“the Chen Thesis” Chen, D-Y “Optimization of Ohmic contacts and surface Passivation for ‘Buffer-Free’ GaN HEMT Technologies” Thesis copyright 2020 pp. 2-54) as supporting evidence.  
As to claim 36, Chen as modified by Kotani and Boles above shows the device noted above for claim 32, but fails to show the device being one wherein the source structure and the drain structure each comprise a material that is lattice matched to the first group III-nitride (III-N) semiconductor material and includes n-type impurity dopants.  

Another Chen reference, which is the Chen Applied Physic publication, shows a MOCVD regrown source/drain material that is n-GaN (note MOCVD regrowth of n-GaN doped by Si in the second main paragraph of the first page) note also that this material is understood here to be lattice matched to the growth material therebelow both because they are the same crystal structure (GaN) and also as the Chen Thesis notes that the MOCVD process is understood to deliver a lattice matched layer in this context (see Chen Thesis discussing such MOCVD source-drain regrowth on page 13 where they cite to a specific Leone reference numbered “7”, which itself cites back to the Chen Applied Physics publication as showing the same process but at lower temperature).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the n-GaN regrown lattice matched material taught by the Chen Applied Physics publication to make a recessed regrown source/drain region(s) for Chen, as previously modified by Koatani and Boles above, with the motivation of hoping to reduce the parasitic resistances adjacent to the gate (see conclusion of the Chen Applied Physics publication discussing in his final paragraph the benefits of making the regrown s-d n-GaN layer).  


Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” K. Chen “Enhancement-mode AlGaN/GaN HEMT and MIS-HEMT technology” Phys. Status Solidi A 208, No. 2, 10/20/2010 pp. 434-438, the office notes that the applicant may want to obtain a color copy if the black and white copy is not that legible as some parts of the drawing is color coded) in view of Kotani et al. (“Kotani” Kotani, J. “Suppression of gate leakage current in in-situ grown AlN/InAlN/AlN/GaN heterostructures based on the control of internal polarization fields” J. of App. Phys. 121 115704 03/20/2017) as applied to claim 26 above, and further in view of Hashizumi et al. (“Hashizumi” Hashizumi, T. “Surface passivation of GaN and GaN/AlGaN heterostructures by dielectric films and its application to insulated-gate heterostructure transistors” J. Vac. Sci Tech. B 21(4) Jul/Aug 2003 pp. 1828-1838).  
As to claim 40, Chen as modified by Kotani above shows the device as noted above for claim 26, but fails to show the device being one that further includes a gate dielectric layer between the gate electrode and the polarization charge inducing layer (basically the combination of Chen and Kotani above fails to show a gate dielectric between the gate electrode G and the AlGaN layer in the combination of references above, as Chen uses a schottky gate design), wherein the gate dielectric layer comprises a compound of metal and oxygen (further they fail to show the gate dielectric being specifically metal and oxygen in a compound, such as AlO etc.).  

Hashizumi shows an Al2O3 gate dielectric layer (see Fig. 18 showing use of Al2O3 for gate dielectric and passivation at the same time, though here the office only uses the teaching of the gate dielectric part in this combination, see also section D of page 1836 and 1837).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Al2O3 gate dielectric material as taught by Hashizumi to have made a gate dielectric layer for the main transistor discussed above in Chen with the motivation of trying to reduce gate leakage current (see end of section D on page 1837 explaining that the Al2O3 insulated gate “IG” structure remarkably reduces gate leakage currents).  


Separately, claim 26 is/are rejected under 35 U.S.C. 103 under a slightly different grounds of rejection from that above, as a basis for rejections to follow below, as being unpatentable over Chen et al. (“Chen” K. Chen “Enhancement-mode AlGaN/GaN HEMT and MIS-HEMT technology” Phys. Status Solidi A 208, No. 2, 10/20/2010 pp. 434-438, the office notes that the applicant may want to obtain a color copy if the black and white copy is not that legible as some parts of the drawing is color coded) in view of Pearton et al. (“Pearton” Pearton, S. “Gallium Nitride Processing for Electonics, Sensors and Spintronics, Chapter 6” copyright 2006 pp. 313-360).  
As to claim 26, Chen shows a device, under one designation of parts, comprising: 
transistor structure (see the middle transistor out in the left hand peripheral devices region in Fig. 10 with a S/G/D which has a transistor to its left and some diodes to its right), comprising: 
a first layer comprising a first group III-nitride (III-N) material (see GaN channel layer with 2DEG made therein in Fig. 10); 
a polarization charge inducing layer above the first layer (note the layer inducing the 2DEG for the specific transistor noted above which is made of AlGaN, note below about the polarization charge induction), the polarization charge inducing layer comprising a second III-N material; 
a gate electrode (see the G gate schottky metal acting as gate electrode for the transistor noted above) above the polarization charge inducing layer; and 
a source structure and a drain structure on opposite sides of the gate electrode (see a source and drain ohmic metal layer parts on each side of the transistor noted above on opposite sides of the G part for the normal designation of parts here); 
a peripheral structure adjacent to the transistor structure, wherein the peripheral structure comprises the first layer, but lacks the polarization charge inducing layer (note the periphery structure is here designated as parts of the channel layer that are under the planar isolation structures that are on the right and left sides of the AlGaN material which is itself directly located over where the 2DEG is induced; note in the alternate, and for claims like claim 32 below,  the office can adopt different designations of parts which include those parts of the channel layer but also include additional parts of the device, such as the channel material of GaN which is under the leftmost transistor and the channel material of GaN which is under the diode structure that is located to the right of the main transistor discussed above; note finally that under the above available designations of parts for these peripheral structure they will lack the polarization charge inducing layer);  
an insulating layer above the peripheral structure and the transistor structure (see the Si3N4 layer over the peripheral structure and the transistor structure), wherein the insulating layer comprises a first dielectric material (note that this is made of Si3N4); and 
a metallization structure (note the schottky metal for the source and drain overall structures in the transistor noted above) coupled to the transistor structure and extending above the peripheral structure (note these are coupled to the transistor structure as a whole and extend above the peripheral structure noted above).  

The office notes that for this reference, and for all references in this action which involve this phenomena, the office will be understanding the normal 2DEG GaN/AlGaN interface as inherently a junction where the AlGaN, due to its Al concentration and the polarization effects, in the context of these references, or in the alternative are a main species that are immediately envisaged by one of skill in the art reading the reference in context.  See second paragraph of Lee et al. (“Lee” Lee, K. “Optimal III-nitride HEMTs – From Materials and Device Design to Compact model of the 2DEG charge density” Proc. Of SPIE Vol. 10104, 02/2017 pp. 1010418-1 through 1010418-16) discussing this in the Introduction section.  From said discussion “Even in the absence of external doping, GaN-based heterostructures provide high polarization-induced carrier concentration and high carrier velocities.  Taking AlxGa1xN/GaN heterojunction as an example, the spontaneous and piezoelectric polarizations result in a 2DEG with a high carrier concentration on the GaN side of the heterojunction”.  

However, Chen fails to show a cap on the first layer of the peripheral structure, wherein the cap comprises an amorphous material, and wherein the cap has a thickness greater than a total thickness of the polarization charge inducing layer, such that the insulating layer is above the cap.  

Pearton shows using amorphous capping/upper material (see proposal to use SiO that is amorphous in GaN based devices in Table 6.1 and first paragraph of page 317 as well as first paragraph of page 316).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the amorphous SiO material type layer as taught by Pearton to have made a thin cap on the barrier layer of Chen with the motivation comes recommended as a promising candidate for GaN based devices to help with passivating the layers therebelow (see discussion about using the layer in a role as a passivation layer for the layers therebelow in first paragraph of page 316 where here it will be assisting in passivating the lower layers).  The office notes additionally that once this combination is made the cap that is brought in as amorphous SiO from Pearton at a thin thickness above the barrier layer to assist in passivation will have a greater thickness than a total thickness of the barrier/polarization charge inducing layer where the total thickness thereof is 0.  Further the office notes that the insulating layer discussed above will be above the cap in that combination.  


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” K. Chen “Enhancement-mode AlGaN/GaN HEMT and MIS-HEMT technology” Phys. Status Solidi A 208, No. 2, 10/20/2010 pp. 434-438, the office notes that the applicant may want to obtain a color copy if the black and white copy is not that legible as some parts of the drawing is color coded) in view of Pearton et al. (“Pearton” Pearton, S. “Gallium Nitride Processing for Electonics, Sensors and Spintronics, Chapter 6” copyright 2006 pp. 313-360), as applied immediately to the claim 26 just above, and further in view of Boles et al. (“Boles” US 2017/0301781 dated 07/29/2016).  
As to claim 32, Chen as modified by Pearton above shows the device as related above, but fails to show the device further comprising an isolation material (that is, a new isolation material beyond the parts already discussed) between the first layer of the transistor structure and the first layer of the peripheral structure, wherein the cap is over a portion of the isolation material.   

Boles shows additional isolation regions for down in the channel material itself on the outskirts of the device dividing the channel material into the part in the main transistor and other parts of the same layer beyond the isolation regions down in the channel (see the regions 115 in Fig. 1A being additional “field oxide” isolation material down in channel material 114 in [0061] and [0069]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have made the additional isolation regions as taught by Boles down in the channel region of Chen, as previously modified by Pearton above, with the motivation of helping to still further prevent outflow of leakage current to adjacent regions around the HEMT (see preventing leakage current outflow in [0069]).  

The office notes that once the Chen device, as previously modified by Pearton above, is modified by the Boles reference then the office will designate the newly brought in isolation material from Boles as the isolation material between the first layer of the transistor structure (the channel layer of Chen under the main transistor) and the first layer of the peripheral structure (note that in the alternate designation of parts for this claim discussed above the office designated the “first layer of the peripheral structure” as including the parts of the channel layer being out beyond the far left and right sides of the main transistor designated above where the channel layer runs under the far left transistor and the diode structure to the right of the main transistor, and the office will then note that these new isolation material regions will split them off from the main channel region under the main transistor’s region), and further the office will note that the cap layer designated in the combination above as brought in from Pearton above, will have part of it at a higher level than, and be over, a portion of the newly brought in isolation material from Boles that is down in the channel material especially when the device is turned at an angle of 40 degrees left or right.   


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” K. Chen “Enhancement-mode AlGaN/GaN HEMT and MIS-HEMT technology” Phys. Status Solidi A 208, No. 2, 10/20/2010 pp. 434-438, the office notes that the applicant may want to obtain a color copy if the black and white copy is not that legible as some parts of the drawing is color coded) in view of Pearton et al. (“Pearton” Pearton, S. “Gallium Nitride Processing for Electonics, Sensors and Spintronics, Chapter 6” copyright 2006 pp. 313-360), as applied immediately to the claim 26 just above, and further in view of Boles et al. (“Boles” US 2017/0301781 dated 07/29/2016) as applied immediately just above for claim 32 and finally in view of Li et al. (“Li” Li, Z. “Isolation Methods for GaN Lateral MOS-Channel HEMTs” Conf: Lester Eastman Conf. on High Perf. Dev. (LEC) 2012 08/2012 pp. 1-3). 
As to claim 32, Chen as modified by Pearton and Boles above shows the device as related above, but fails to show the device further being one wherein the cap comprises a dielectric material and the isolation material also comprises the [same] dielectric material as the cap (that is, in the combination above, although the layer designated as the cap part is SiO in the combination above from the combination of Pearton into Chen, the “field oxide” in the combination above is not yet explicitly SiO, and while such may be implicit to one of skill in the art reading this reference the office will treat the limitation as formally not explicitly shown).  

Li shows using SiO as “field oxide” material (see making field oxide from SiO in section II on the first page).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the SiO material taught by Li to have made the field oxide in the Chen, as modified by Pearton and Boles above, combined device, with the motivation of using a material suggested for making field oxides (note that the Boles reference leaves the oxide to be used in the field oxide generic but Li specifies a field oxide of SiO be used to make such in real life embodiments).  

The office notes that when the layer in the Chen, as previously modified by Pearton and Boles combined device as set forth above is further modified to have the field oxide made explicitly of SiO then the cap comprises SiO and the isolation also comprises SiO.  The office nots that while the above string of combinations appears set forth formally in a complex manner the overall grounds of rejection for claim 33 is just to use the Pearton layer for putting above the barrier layer in Chen, then bring in field oxides from Boles and use the specific material type from Li to make those field oxides out of real life specific material, in simplified explanation.  


As an alternate grounds of rejection, claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” K. Chen “Enhancement-mode AlGaN/GaN HEMT and MIS-HEMT technology” Phys. Status Solidi A 208, No. 2, 10/20/2010 pp. 434-438, the office notes that the applicant may want to obtain a color copy if the black and white copy is not that legible as some parts of the drawing is color coded) in view of Kotani et al. (“Kotani” Kotani, J. “Suppression of gate leakage current in in-situ grown AlN/InAlN/AlN/GaN heterostructures based on the control of internal polarization fields” J. of App. Phys. 121 115704 03/20/2017) and further in view of Chakroun et al. (“Chakroun” Chakroun, A. “Normally-off AlGaN/GaN MOS-HEMT using ultra-thin Al0.45Ga0.55N barrier layer” Phys. Status. Solidi A 214, No. 8, published 05/18/2017, pp. 1-4).  
As to claim 26, Chen shows a device, under one designation of parts, comprising: 
transistor structure (see the middle transistor out in the left hand peripheral devices region in Fig. 10 with a S/G/D which has a transistor to its left and some diodes to its right), comprising: 
a first layer comprising a first group III-nitride (III-N) material (see GaN channel layer with 2DEG made therein in Fig. 10); 
a polarization charge inducing layer above the first layer (note the layer inducing the 2DEG for the specific transistor noted above which is made of AlGaN, note below about the polarization charge induction), the polarization charge inducing layer comprising a second III-N material; 
a gate electrode (see the G gate schottky metal acting as gate electrode for the transistor noted above) above the polarization charge inducing layer; and 
a source structure and a drain structure on opposite sides of the gate electrode (see a source and drain ohmic metal layer parts on each side of the transistor noted above on opposite sides of the G part for the normal designation of parts here; the office notes for a slightly modified designation of parts for claim 35 in specific below the office will designate the source and drain regions down in the barrier and channel materials down below the ohmic contact parts of the source and drain as parts of these overall source and drain “structures”); 
a peripheral structure adjacent to the transistor structure, wherein the peripheral structure comprises the first layer, but lacks the polarization charge inducing layer (note the periphery structures are here designated as parts of the channel layer that are under the planar isolation structures that are on the right and left sides of the AlGaN material which is itself directly located over where the 2DEG is induced; note in the alternate, and for claims like claim 32 below,  the office can adopt different designations of parts which include those parts of the channel layer but also include additional parts of the device, such as the channel material of GaN which is under the leftmost transistor and the channel material of GaN which is under the diode structure that is located to the right of the main transistor discussed above, the applicant will want to carefully consider the many different designations of these “structures” on the periphery of the device that include parts of the first/channel layer; note finally that under the above available designations of parts for these peripheral structures they will lack the polarization charge inducing layer);  
an insulating layer above the peripheral structure and the transistor structure (see the Si3N4 layer over the peripheral structure and the transistor structure), wherein the insulating layer comprises a first dielectric material (note that this is made of Si3N4); and 
a metallization structure (note the schottky metal for the source and drain overall structures in the transistor noted above) coupled to the transistor structure and extending above the peripheral structure (note these are coupled to the transistor structure as a whole and extend above the peripheral structure noted above).  

The office notes that for this reference, and for all references in this action which involve this phenomena, the office will be understanding the normal 2DEG GaN/AlGaN interface as inherently a junction where the AlGaN, due to its Al concentration and the polarization effects, in the context of these references, or in the alternative are a main species that are immediately envisaged by one of skill in the art reading the reference in context.  See second paragraph of Lee et al. (“Lee” Lee, K. “Optimal III-nitride HEMTs – From Materials and Device Design to Compact model of the 2DEG charge density” Proc. Of SPIE Vol. 10104, 02/2017 pp. 1010418-1 through 1010418-16) discussing this in the Introduction section.  From said discussion “Even in the absence of external doping, GaN-based heterostructures provide high polarization-induced carrier concentration and high carrier velocities.  Taking AlxGa1xN/GaN heterojunction as an example, the spontaneous and piezoelectric polarizations result in a 2DEG with a high carrier concentration on the GaN side of the heterojunction”.  

However, Chen fails to show a cap on the first layer of the peripheral structure, wherein the cap comprises an amorphous material, and wherein the cap has a thickness greater than a total thickness of the polarization charge inducing layer, such that the insulating layer is above the cap.  

Kotani shows using amorphous capping material (see proposal to use 7 nm of AlN that is amorphous in GaN based devices in the abstract and as further discussed in section B on page 115704-3 first and second main paragraphs for a specific embodiment).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the specific amorphous material type as taught by Kotani to have made a 7 nm cap layer for the barrier material in Chen with the motivation of it coming recommended as a promising capping candidate for GaN based devices (see abstract in Kotani recommending the layer type’s use in GaN based devices and hoping to achieve low gate leakage).  The office notes that after the above noted combination of references the insulating layer will be located above the cap layer which itself will be just above the barrier material.   

However, if the office interprets the present claim more narrowly such that a non-zero thickness is required for the polarization charge inducing layer in the comparison with the thickness of the cap then Chen as modified by Kotani above would not show the cap layer having a greater thickness than a total thickness of the polarization charge inducing layer.  

Chakroun shows using a thin barrier material for AlGaN/GaN HEMT structures (see use of ~1 nm barrier layer region under a gate in a 4 nm barrier layer; section 2 Experimental on page 2, first paragraph).   

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the ~1 nm thick region containing 4 nm thick barrier material as taught by Chakroun to have made the AlGaN barrier layer and its thicknesses in Chen as modified by Kotani above, with the motivation of providing specific dimensions for the generic dimensions in Chen, and also with the motivation of using an alternate manner of making an e-mode device that doesn’t require the implant under the gate material (see this is an alternative to the fluorine implant under the gate manner of making e-mode devices; second paragraph of 1 Introduction listing the F- implant as one variation and then the third paragraph and Experimental sections discussing this alternate way of making e-mode devices).    


Claims 41 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (“LaRoche” US 2018/0240753 dated 02/21/2017) with supporting evidence noted below, and in view of Chen et al. (“Chen Applied Physics publication” Chen, C-H “High transconductance self-aligned AlGaN/GaN modulation-doped field-effect transistor with regrown ohmic contacts” App. Phys. Lett. 73 3147 23/11/1998 pp. 3147-3149) and further in view of Bakeroot et al. (“Bakeroot” Bakeroot, B. “On the origin of the two-dimensional electron gas at AlGaN/GaN heterojunctions and its influence on recessed-gate metal-insulator-semiconductor high electron mobility transistors” Jour. Of App. Phys. 116 published 10/07/2014 pp. 134506-1 through 134506-10).  
As to claim 41, LaRoche shows a method of fabricating a semiconductor structure (note Fig. 2A-U showing how to make structures like Fig. 1/2; [0064]), the method comprising: 
forming a first group III-nitride (III-N) material (see formation of channel/buffer material GaN; [0065]; and note also the optional feature of the gate dielectric being added in fig. 3A showing construction of parts 54 in detail; [0080]); 
patterning the first III-N material, the patterning forming a transistor region and a peripheral structure (see patterning of layer 34 making the main transistor region, here designated as just near where the transistors will actually go, that is the main mesa between the dipped down regions on far left and right where the office will designate the dipped down areas, designated along with a tiny bit of the upper mesa parts nearby to the far left and right recessed areas, as the peripheral structure here created); 
forming an isolation region between the transistor region and the peripheral structure (see formation of isolation regions that are the mesa air regions filling the far left and far right dips in Fig. 2A as that step finishes, note this is between part of the transistor region up in the top of the mesa thus created and the far left and far right structures that are designated as the peripheral structure above); 
forming an insulating layer over the peripheral structure and the isolation region (see formation of layer 38 over the peripheral structures at far left and right and over the isolation regions formed at a higher level than the airgaps at far left and right; Fig. 2B; [0066]); 
forming a polarization charge inducing layer comprising a second III-N material on the first III- N material, in the transistor region (note the final form of the AlGaN barrier material is formed in Fig. 2A; [0065]; note the discussing below of the polarization charge inducing being in this reference at this heterojunction as noted in the supporting evidence below); 
forming a gate dielectric layer (see formation of parts 54 in detail in Fig. 3A where the optional gate dielectric is put in as 14b) on the polarization charge inducing layer (note this is all formed on the barrier layer noted above); 
forming a gate electrode on the gate dielectric layer (see the gate electrode 14a as metal stack over 14b in the Fig. 3A variation embodiment; [0080]); 
forming a source contact on a source structure (see forming source contact 222 on the source structure which is the part of the GaN layer that is acting as the source region for the device; [0082]), a drain contact on a drain structure (see forming drain contact 181 on the drain structure that is the drain region that is part of the GaN layer that is acting as the drain region; [0082]), and a gate contact on the gate electrode (note the contact structure 54a/b in Fig. 3A variation; [0075]); and 
forming a metallization structure above the peripheral structure (see formation of metallization structure 624; [0087]).  

The office notes that for this reference, and for all references in this action which involve this phenomena, the office will be understanding the normal 2DEG GaN/AlGaN interface as inherently a junction where the AlGaN, due to its Al concentration and the polarization effects, in the context of these references, or in the alternative are a main species that are immediately envisaged by one of skill in the art reading the reference in context.  See second paragraph of Lee et al. (“Lee” Lee, K. “Optimal III-nitride HEMTs – From Materials and Device Design to Compact model of the 2DEG charge density” Proc. Of SPIE Vol. 10104, 02/2017 pp. 1010418-1 through 1010418-16) discussing this in the Introduction section.  From said discussion “Even in the absence of external doping, GaN-based heterostructures provide high polarization-induced carrier concentration and high carrier velocities.  Taking AlxGa1xN/GaN heterojunction as an example, the spontaneous and piezoelectric polarizations result in a 2DEG with a high carrier concentration on the GaN side of the heterojunction”.  

However, LaRoche fails to show the method including steps of forming a first recess and a second recess, laterally separated from the first recess, in the second III-N material in the transistor region, and forming a source structure in the first recess and a drain structure in the second recess (in other words they don’t make recesses for source/drain regrown contact regions and then regrow the source/drain regrown contact regions), as well as forming a cap on the peripheral structure with the forming of an insulating layer being done over the cap, and wherein the cap has a thickness greater than a total thickness of the polarization charge inducing layer.  

The Chen Applied Physic publication, shows steps of forming a first recess and a second recess (see forming recesses for source and drain regions in Fig. 1C and associated text), laterally separated from the first recess (note the second recess is laterally separated from the first recess), in the second III-N material in the transistor region (note these recesses are made in an AlGaN layer acting as barrier material), and forming a source structure in the first recess and a drain structure in the second recess (see the formation of regrown source structure in the first recess and regrown drain structure in the second recess; Fig. 1d and associated text).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the formation of source and drain recesses for source and drain regions and then putting n-GaN regrown material therein for source and drain structures as taught by the Chen Applied Physics publication to make a recessed regrown source/drain regions for LaRoche, with the motivation of hoping to reduce the parasitic resistances nearby to the gate (see conclusion of the Chen Applied Physics publication discussing in his final paragraph the benefits of making the regrown s-d n-GaN layer).  

However, even LaRoche as modified by Chen, fails to show forming a cap on the peripheral structure with the forming of an insulating layer being done over the cap, and wherein the cap has a thickness greater than a total thickness of the polarization charge inducing layer.  

Bakeroot shows using amorphous dielectric material for a dielectric above AlGaN/GaN heterostructures (see proposal and related simulation and generic testing to use an SiN layer with a-SiN in AlGaN/GaN based heterojunction device environments in the second to last paragraph of page 6).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the specific amorphous SiN material type layer as taught by Bakeroot to have made a thin cap layer for the barrier/polarization charge inducing layer in LaRoche, as previously modified by the Chen Applied Physics reference, with the motivation of the suggestions of a high quality specific dielectric type for passivation use and also as it comes as a generally high quality dielectric (see that it is a high-quality layer and should help to passivate the AlGaN while making a good interface although there may still be some issues with the interface remaining, see second to last paragraph of page 6).  The office notes that after the combination above the cap has a thickness (see a small thickness of a-SiN brought in on the barrier/polarization charge inducing layer) greater than a total thickness of the polarization charge inducing layer (note the 0 nm total thickness of the barrier/polarization charge inducing layer where the mesa recess isolation is), such that the insulating layer is formed above the cap (note there is still the main dielectric layer 38 above the newly brought in a-SiN layer).  In the alternate here the office notes that the same sort of rejection can be made using the a-SiN layer for the material of layer 38 and then instead using the overlying dielectric layer thereover as the “insulating layer”.  Further the office notes here that there are alternate grounds of rejection available to address a non-zero thickness of the barrier/polarization charge inducing layer here.  


As to claim 44, LaRoche, as modified by the Chen Applied Physics Research publication and Bakeroot, wherein forming the metallization structure above the peripheral structure, comprises forming a dielectric layer (see forming the layer 56/58 in Fig. 2L; [0085]) above the insulating layer, patterning a trench in the dielectric layer and depositing a barrier layer in the trench and a fill metal on the barrier layer (see patterning a trench in 56/58 in Fig. 2M and depositing layer 62a as barrier layer in the trench then putting copper fill 62b metal thereon in [0087]).


Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (“LaRoche” US 2018/0240753 dated 02/21/2017) with supporting evidence noted below, and in view of Chen et al. (“Chen Applied Physics publication” Chen, C-H “High transconductance self-aligned AlGaN/GaN modulation-doped field-effect transistor with regrown ohmic contacts” App. Phys. Lett. 73 3147 23/11/1998 pp. 3147-3149), further in view of Bakeroot et al. (“Bakeroot” Bakeroot, B. “On the origin of the two-dimensional electron gas at AlGaN/GaN heterojunctions and its influence on recessed-gate metal-insulator-semiconductor high electron mobility transistors” Jour. Of App. Phys. 116 published 10/07/2014 pp. 134506-1 through 134506-10), as applied to claim 41 above, and finally in view of Kanamura et al. (“Kanamura” US 2012/0032188 published 02/09/2012).  
As to claim 42, LaRoche as modified by Chen and Bakeroot above shows the method as related above for claim 41, but fails to show forming the isolation regions comprises depositing a dielectric layer between the transistor region and the peripheral structures and planarizing the dielectric layer and the second III-N material.  

Kanamura shows a method of forming isolation regions that includes depositing a dielectric layer between the transistor region and peripheral structures (note forming the dielectric layer of SiO in parts 4 in Fig. 1B between the main transistor area and structures outside of that; [0047]-[0049]), and planarizing the dielectric layer and the second III-N material (see planarization of the material 4 and barrier layer 3; [0049]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the formation of some STI areas and the polishing procedure therefor as taught by Kanamura to have made some additional STI areas around the main source/gate/drain area in LaRoche, as previously modified by Chen above, with the motivation of providing some actual isolation for the main transistor from the surrounding parts (see the STI parts 4 being made to provide actual shallow trench isolation from parts around the main transistor; [0049]).  

The office notes that after the above combination is made, the office will redesignate the designation that was made for the parent claim 41 as to forming isolation regions step in the parent claim to be designated as the newly brought in formation of isolation regions just now brought in from Kanamura, and notes that when such regions are formed around the main transistor part of LaRoche, as previously modified by Chen, then the new isolation regions formed will be between the main transistor region in the reference and the outer periphery structures and between each peripheral structure.  


Claims 41 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (“LaRoche” US 2018/0240753 dated 02/21/2017) with supporting evidence noted below, and in view of Radosavljevic et al. (“Radosavljevic” US 2020/0220004 dated 09/29/2017), and finally in view of Bakeroot et al. (“Bakeroot” Bakeroot, B. “On the origin of the two-dimensional electron gas at AlGaN/GaN heterojunctions and its influence on recessed-gate metal-insulator-semiconductor high electron mobility transistors” Jour. Of App. Phys. 116 published 10/07/2014 pp. 134506-1 through 134506-10).  
As to claim 41, LaRoche shows a method of fabricating a semiconductor structure (note Fig. 2A-U showing how to make structures like Fig. 1/2; [0064]), the method comprising: 
forming a first group III-nitride (III-N) material (see formation of channel/buffer material GaN; [0065]; and note also the optional feature of the gate dielectric being added in fig. 3A showing construction of parts 54 in detail; [0080]); 
patterning the first III-N material, the patterning forming a transistor region and a peripheral structure (see patterning of layer 34 making the main transistor region, here designated as just near where the transistors will actually go, that is the main mesa between the dipped down regions on far left and right where the office will designate the dipped down areas, designated along with a tiny bit of the upper mesa parts nearby to the far left and right recessed areas, as the peripheral structure here created); 
forming an isolation region between the transistor region and the peripheral structure (see formation of isolation regions that are the mesa air regions filling the far left and far right dips in Fig. 2A as that step finishes, note this is between part of the transistor region up in the top of the mesa thus created and the far left and far right structures that are designated as the peripheral structures above); 
forming an insulating layer over the peripheral structure and the isolation region (see formation of layer 38 over the peripheral structures at far left and right and over the isolation regions formed at a higher level than the airgaps at far left and right; Fig. 2B; [0066]); 
forming a polarization charge inducing layer comprising a second III-N material on the first III- N material, in the transistor region (note the final form of the AlGaN barrier material is formed in Fig. 2A; [0065]; note the discussing below of the polarization charge inducing being in this reference at this heterojunction as noted in the supporting evidence below); 
forming a gate dielectric layer (see formation of parts 54 in detail in Fig. 3A where the optional gate dielectric is put in as 14b) on the polarization charge inducing layer (note this is all formed on the barrier layer noted above); 
forming a gate electrode on the gate dielectric layer (see the gate electrode 14a as metal stack over 14b in the Fig. 3A variation embodiment; [0080]); 
forming a source contact on a source structure (see forming source contact 222 on the source structure which is the part of the GaN layer that is acting as the source region for the device; [0082]), a drain contact on a drain structure (see forming drain contact 181 on the drain structure that is the drain region that is part of the GaN layer that is acting as the drain region; [0082]), and a gate contact on the gate electrode (note the contact structure 54a/b in Fig. 3A variation; [0075]); and 
forming a metallization structure above the peripheral structure (see formation of metallization structure 624; [0087]).  

The office notes that for this reference, and for all references in this action which involve this phenomena, the office will be understanding the normal 2DEG GaN/AlGaN interface as inherently a junction where the AlGaN, due to its Al concentration and the polarization effects, in the context of these references, or in the alternative are a main species that are immediately envisaged by one of skill in the art reading the reference in context.  See second paragraph of Lee et al. (“Lee” Lee, K. “Optimal III-nitride HEMTs – From Materials and Device Design to Compact model of the 2DEG charge density” Proc. Of SPIE Vol. 10104, 02/2017 pp. 1010418-1 through 1010418-16) discussing this in the Introduction section.  From said discussion “Even in the absence of external doping, GaN-based heterostructures provide high polarization-induced carrier concentration and high carrier velocities.  Taking AlxGa1xN/GaN heterojunction as an example, the spontaneous and piezoelectric polarizations result in a 2DEG with a high carrier concentration on the GaN side of the heterojunction”.  

However, LaRoche fails to show the method including steps of forming a first recess and a second recess, laterally separated from the first recess, in the second III-N material in the transistor region, and forming a source structure in the first recess and a drain structure in the second recess (in other words they don’t make recesses for source/drain regrown contact regions and then regrow the source/drain regrown contact regions), as well as forming a cap on the peripheral structure with the forming of an insulating layer being done over the cap, and wherein the cap has a thickness greater than a total thickness of the polarization charge inducing layer.  

Radosavljevic shows steps of forming a first recess and a second recess (see forming recesses for source and drain regions in Fig. 2C and associated text), laterally separated from the first recess (note the second recess is laterally separated from the first recess), in the second III-N material in the transistor region (note these recesses are made in an AlGaN layer 204 acting as barrier material; [0054]), and forming a source structure in the first recess and a drain structure in the second recess (see the formation of regrown source structure in the first recess and regrown drain structure in the second recess; Fig. 2D; [0059-0061]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the formation of source and drain recesses for source and drain regions and then putting regrown material therein for source and drain structures as taught by the Radosaveljevic to make a recessed regrown source/drain regions for LaRoche, with the motivation of hoping to reduce the contact resistance (note the reason they are going through this trouble is to try to reduce the contact resistance in [0002], [0058] and [0086]).  

However, even LaRoche as modified by Radosaveljevic above fails to show the method forming a cap on the peripheral structure with the forming of an insulating layer being done over the cap, and wherein the cap has a thickness greater than a total thickness of the polarization charge inducing layer.  

Bakeroot shows using amorphous dielectric material for a dielectric above AlGaN/GaN heterostructures (see proposal and related simulation and generic testing to use an SiN layer with a-SiN in AlGaN/GaN based heterojunction device environments in the second to last paragraph of page 6).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the specific amorphous SiN material type layer as taught by Bakeroot to have made a thin cap layer for the barrier/polarization charge inducing layer in LaRoche, as previously modified by Radosaveljevic above, with the motivation of the suggestions of a high quality specific dielectric type for passivation use and also as it comes as a generally high quality dielectric (see that it is a high-quality layer and should help to passivate the AlGaN while making a good interface although there may still be some issues with the interface remaining, see second to last paragraph of page 6).  The office notes that after the combination above the cap has a thickness (see a small thickness of a-SiN brought in on the barrier/polarization charge inducing layer) greater than a total thickness of the polarization charge inducing layer (note the 0 nm total thickness of the barrier/polarization charge inducing layer where the mesa recess isolation is), such that the insulating layer is formed above the cap (note there is still the main dielectric layer 38 above the newly brought in a-SiN layer).  In the alternate here the office notes that the same sort of rejection can be made using the a-SiN layer for the material of layer 38 and then instead using the overlying dielectric layer thereover as the “insulating layer”.  Further the office notes here that there are alternate grounds of rejection available to address a non-zero thickness of the barrier/polarization charge inducing layer here.  


As to claim 45, LaRoche as modified by Radosaveljevic and Bakeroot above shows the method above wherein forming the source structure comprises growing a third III-N material in the first recess on the second III-N material, and forming the drain structure comprises growing the third III-N material in the second recess on the second III-N material (note the steps and parts brought in from Radosaveljevic above have the first and second recess filled with III-N materials), wherein the growing comprises forming crystal structures with slanted sidewalls and corrugated uppermost surfaces (note the slanted sidewalls and corrugated surfaces for the source and drain formations brought in above).  

Claims 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (“Jiang” Jiang, Q. “A High-Voltage Low-Standby-Power Startup Circuit Using Monolithically Integrated E/D-Mode AlGaN/GaN MIS-HEMTs” IEEE Trans. on Elec. Dev. Vol. 61, No. 3, 03/2014 pp. 762-768) in view of Kotani et al. (“Kotani” Kotani, J. “Suppression of gate leakage current in in-situ grown AlN/InAlN/AlN/GaN heterostructures based on the control of internal polarization fields” J. of App. Phys. 121 115704 03/20/2017).  
As to claim 46, Jiang shows a device (See Fig. 3 and associated description in section III Device Fabrication and Characterization in page 763), under one designation of parts, comprising: 
transistor structure (see the leftmost E-mode transistor in Fig. 3), comprising: 
a first layer comprising a first group III-nitride (III-N) material (see GaN channel layer with 2DEG made therein in Fig. 3); 
a polarization charge inducing layer above the first layer (see the AlGaN barrier layer here noted to be a polarization charge inducing layer as discussed below), the polarization charge inducing layer comprising a second III-N material (see AlGaN); 
a gate electrode (see the G gate acting as gate electrode for the transistor noted above) above the polarization charge inducing layer; and 
a source structure and a drain structure on opposite sides of the gate electrode (see a source and drain structure parts on each side of the transistor noted above on opposite sides of the G part for the normal designation of parts here); 
a peripheral structure adjacent to the transistor structure, wherein the peripheral structure comprises the first layer, but lacks the polarization charge inducing layer (note the periphery structure are here designated as parts of the channel layer that are under the AlGaN barrier part of the middle d-mode transistor; note finally that under the above available designations of parts for these peripheral structure they will lack the polarization charge inducing layer);  
an isolation material between the first layer of the of the transistor structure and the first layer of the peripheral structure (note the isolation region down in the AlGaN and GaN materials between the drain of the leftmost transistor and the source of the middle d-mode transistor which is done by fluorine implant in the description), 
a cap on the first layer of the peripheral structure, wherein the cap comprises an material (see AlN used for lower part of the “passivation” structure in Fig. 1 and first paragraph of section III, note this is a cap layer on the layers therebelow), wherein the cap is over a portion of the isolation material (note this layer goes over the isolation material that is designated above), and wherein the cap and the isolation material are in contact with a sidewall of the source structure of the drain structure (note that both the cap material and the isolation material are touching the right hand sidewall of the drain of the leftmost e-mode transistor).  
an insulating layer above the peripheral structure and the transistor structure (see the SiNx lining layer in Fig. 1), wherein the insulating layer comprises a first dielectric material (note that this is made of SiN); and 
a metallization structure (note the metal material of Ti/Al/Ni/Au stacked for the source and drain overall structures in the middle transistor noted above) coupled to the transistor structure and extending above the peripheral structure (note these are coupled to the transistor structure as a whole and extend above the peripheral structure noted above).  

The office notes that for this reference, and for all references in this action which involve this phenomena, the office will be understanding the normal 2DEG GaN/AlGaN interface as inherently a junction where the AlGaN, due to its Al concentration and the polarization effects, in the context of these references, or in the alternative are a main species that are immediately envisaged by one of skill in the art reading the reference in context.  See second paragraph of Lee et al. (“Lee” Lee, K. “Optimal III-nitride HEMTs – From Materials and Device Design to Compact model of the 2DEG charge density” Proc. Of SPIE Vol. 10104, 02/2017 pp. 1010418-1 through 1010418-16) discussing this in the Introduction section.  From said discussion “Even in the absence of external doping, GaN-based heterostructures provide high polarization-induced carrier concentration and high carrier velocities.  Taking AlxGa1xN/GaN heterojunction as an example, the spontaneous and piezoelectric polarizations result in a 2DEG with a high carrier concentration on the GaN side of the heterojunction”.  

However, Jiang fails to the device being one wherein the cap comprises an amorphous material specifically (that is to say that the AlN is not specifically a-AlN).  

Kotani shows using amorphous capping material (see proposal to use 7 nm of AlN that is amorphous in GaN based devices in the abstract and as further discussed in section B on page 115704-3 first and second main paragraphs for a specific embodiment).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the specific amorphous AlN material type as taught by Kotani to have made a 7 nm cap layer for the AlN material in Chen with the motivation of it coming recommended as a promising capping candidate for GaN based devices (see abstract in Kotani recommending the layer type’s use in GaN based devices and hoping to achieve low gate leakage).  The office notes that after the above noted combination of references the insulating layer will be located above the cap layer which itself will be just above the barrier material.   

As to claim 47, Jiang as modified by Kotani above shows the device as related above, wherein the cap comprises a first dielectric material, and the insulating layer comprises a second dielectric material (see the AlN for the cap layer and the SiN for the insulating layer above).  


Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (“Jiang” Jiang, Q. “A High-Voltage Low-Standby-Power Startup Circuit Using Monolithically Integrated E/D-Mode AlGaN/GaN MIS-HEMTs” IEEE Trans. on Elec. Dev. Vol. 61, No. 3, 03/2014 pp. 762-768) in view of Kotani et al. (“Kotani” Kotani, J. “Suppression of gate leakage current in in-situ grown AlN/InAlN/AlN/GaN heterostructures based on the control of internal polarization fields” J. of App. Phys. 121 115704 03/20/2017), as applied to claim 46 above, and further in view of Chakroun et al. (“Chakroun” Chakroun, A. “Normally-off AlGaN/GaN MOS-HEMT using ultra-thin Al0.45Ga0.55N barrier layer” Phys. Status. Solidi A 214, No. 8, published 05/18/2017, pp. 1-4).  
As to claim 48, Jiang as modified by Kotani above shows the device as related above, but fails to show the device being one specifically wherein the cap has a thickness greater than a total thickness of the polarization charge inducing layer.  

Chakroun shows using a thin barrier material for AlGaN/GaN HEMT structures (see use of ~1 nm barrier layer region under a gate in a 4 nm barrier layer; section 2 Experimental on page 2, first paragraph).   

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the ~1 nm thick region containing 4 nm thick barrier material as taught by Chakroun to have made the AlGaN barrier layer and its thicknesses in Jiang as modified by Kotani above, with the motivation of providing specific dimensions for the generic dimensions in Jiang, and also with the motivation of using an alternate manner of making an e-mode device that doesn’t require the implant under the gate material (see this is an alternative to the fluorine implant under the gate manner of making e-mode devices; second paragraph of 1 Introduction listing the F- implant as one variation and then the third paragraph and Experimental sections discussing this alternate way of making e-mode devices).    The office notes that once the barrier layer is 1 nm in total thickness in a region under the gate for the e-mode device noted above then the 7 nm of the cap layer as modified above by Kotani will be a greater thickness.  


Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (“Jiang” Jiang, Q. “A High-Voltage Low-Standby-Power Startup Circuit Using Monolithically Integrated E/D-Mode AlGaN/GaN MIS-HEMTs” IEEE Trans. on Elec. Dev. Vol. 61, No. 3, 03/2014 pp. 762-768)  in view of Kotani et al. (“Kotani” Kotani, J. “Suppression of gate leakage current in in-situ grown AlN/InAlN/AlN/GaN heterostructures based on the control of internal polarization fields” J. of App. Phys. 121 115704 03/20/2017), as applied to claim 46 above, and further in view of Chen et al. (“Chen Applied Physics publication” Chen, C-H “High transconductance self-aligned AlGaN/GaN modulation-doped field-effect transistor with regrown ohmic contacts” App. Phys. Lett. 73 3147 23/11/1998 pp. 3147-3149) and with Chen (“the Chen Thesis” Chen, D-Y “Optimization of Ohmic contacts and surface Passivation for ‘Buffer-Free’ GaN HEMT Technologies” Thesis copyright 2020 pp. 2-54) as supporting evidence.  
As to claim 49, Jiang as modified by Kotani above shows the device noted above for claim 46, but fails to show the device being one wherein the source structure or the drain structure comprises a material that is lattice matched to the first group III-nitride (III-N) semiconductor material.  

Another Chen reference, which is the Chen Applied Physic publication, shows a MOCVD regrown source/drain material that is n-GaN (note MOCVD regrowth of n-GaN doped by Si in the second main paragraph of the first page) note also that this material is understood here to be lattice matched to the growth material therebelow both because they are the same crystal structure (GaN) and also as the Chen Thesis notes that the MOCVD process is understood to deliver a lattice matched layer in this context (see Chen Thesis discussing such MOCVD source-drain regrowth on page 13 where they cite to a specific Leone reference numbered “7”, which itself cites back to the Chen Applied Physics publication as showing the same process but at lower temperature).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the n-GaN regrown lattice matched material taught by the Chen Applied Physics publication to make a recessed regrown source/drain region(s) for Jiang, as previously modified by Koatani in the left hand e-mode transistor, with the motivation of hoping to reduce the parasitic resistances adjacent to the gate (see conclusion of the Chen Applied Physics publication discussing in his final paragraph the benefits of making the regrown s-d n-GaN layer).  


Response to Arguments
Applicant’s arguments, see Remarks, filed 05/09/2022, with respect to the rejection(s) of claim(s) as well as the previous objections to the claims have been fully considered and are persuasive.  Therefore, the rejections and objections have been withdrawn.  However, upon further consideration, new grounds of rejection are made as discussed above.  The office notes that in the grounds of rejection above the office had to go ahead and give the claims a broad interpretation, but on page 18 the office went ahead and included a grounds of rejection for the first independent claim under the claim construction the applicant likely intends just to go ahead and show what the applicant will face if they tighten up the claim’s drafting a bit.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891